ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c contact person telephone number identification_number employer_identification_number number release date u i l - date legend taxpayer x y cla sec_1 cla sec_2 cla sec_3 cla sec_4 dear ------------------ this is in response to taxpayer’s ruling_request dated date that the proposed changes to the bylaws on voting structures will not adversely affect taxpayer’s tax-exempt status under sec_501 of the internal_revenue_code taxpayer is a membership_organization exempt under sec_501 of the code taxpayer is classified as other than a private_foundation within the meaning of sec_509 taxpayer was formed for charitable and educational_purposes and specifically including the following to provide educational programs products and services for public x personnel to enable public x personnel to exchange useful information about policies practices procedures products and services of common interest and to otherwise facilitate the conduct of x activities by government and other public agencies taxpayer is primarily engaged in conducting an annual professional development forum and products exposition educational programs and certification programs taxpayer provides lectures seminars workshops and other similar programs at its annual event for government x personnel for improving their skills keeping them updated with the best industry practices and programs and learning rules and regulations affecting governmental x taxpayer also sponsors certification programs for certified public officers or professionals on x voting by taxpayer’s members who are entitled to vote is limited to electing members of the board_of directors and approving amendments to the articles of incorporation taxpayer has four classes of members as follow cla sec_1 members --- are x or other agencies of federal state or local governments and publicly owned utilities schools and colleges hospitals and other public authorities only certain employees of cla sec_1 members those designated by the cla sec_1 representative have voting rights the cla sec_1 representative is the chief officer of cla sec_1 member or an employee designated by the chief officer only cla sec_1 representatives and employees designated by a cla sec_1 representative to receive member benefits may serve as a director of the taxpayer cla sec_1 members pay more than of the dues received by the taxpayer as of april ------- taxpayer had big_number employees of cla sec_1 members who are entitled to vote cla sec_2 members --- are individuals who currently do not have voting rights and of which there are five classes as follows a individual members ---individuals who are presently employed by a government cla sec_1 that i cannot fund membership in professional organizations ii will not fund membership in professional organizations or iii does not include the individual among the employees designated to receive membership benefits individual members can serve on standing committees as voting members but cannot vote in elections or be elected to the board_of directors as of april ------ taxpayer had individual members b retired member --- retirees from a public x organization with full retirement benefits and who are neither self-employed nor employed in the private sector retired members can serve on standing committees but cannot vote in elections or be elected to the board_of directors as of april ------ taxpayer had retired members c student members ---individuals actively pursuing an undergraduate or postgraduate degree in business or public administration public x or materials management student members cannot serve on standing committees vote in elections or be elected to the board_of directors as of april ------ taxpayer had student members d faculty members --- individuals actively instructing in an undergraduate or postgraduate degree program in business or public administration public x or materials management faculty members can serve as non-voting advisory members on standing committees but cannot vote in elections or be elected to the board_of directors as of april ------- taxpayer had no faculty members e former y members fym --- individuals who were formerly employed in a public x position and are now either i self-employed in their own consulting instructing business or ii employed in the private sector fym members cannot serve on standing committees vote in elections or be elected to the board_of directors as of april ------ taxpayer had fym cla sec_3 members --- other professional x associations except those that are chapters of taxpayer cla sec_3 members are not entitled to vote cla sec_4 members --- are private entities whose x departments follow public x practices cla sec_4 members are not entitled to vote taxpayer proposes to amend its bylaws to grant voting rights to the five classes of cla sec_2 members each cla sec_2 member would have one vote taxpayer represents that the change in bylaws will not alter its activities and it will continue to operate exclusively in providing educational programs for government employees a charitable activity of lessening the burdens of government taxpayer is requesting a ruling that the proposed changes to its bylaws of granting voting rights to the five classes of cla sec_2 members will not adversely affect its tax-exempt status under sec_501 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes so long as no part of the organization's net earning inures to the benefit of any private person or individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes lessening the burdens of government revrul_85_2 1985_1_cb_178 sets forth the criteria for determining whether an organization's activities are lessening the burdens of government whether the governmental_unit considers the organization's activities to be its burden and whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances taxpayer’s proposed amendment to its bylaws will allow all cla sec_2 members the right to vote in electing the members of taxpayer’s board_of directors and approving amendments to its articles of incorporation the change would add of cla sec_2 members to the big_number cla sec_1 members who are entitled to vote the change represents taxpayer’s voting membership of by cla sec_1 members and by cla sec_2 members taxpayer represents that this ratio is not likely to change in the foreseeable future since membership recruitment efforts focus on government agencies the proposed change in voting structure indicates that taxpayer will continue to have a vast majority of voting membership in cla sec_1 members since cla sec_1 members are composed of employees of the government and are elected to the governing body of taxpayer taxpayer is controlled by such members or the government they represent as controlled by governments and engaging primarily in conducting activities for governments and their employees taxpayer continues to be operated for the charitable purpose of lessening the burdens of government based on the foregoing we rule that taxpayer’s proposed amendments to its bylaws to grant voting rights to the five classes of cla sec_2 members will not adversely effect its exemption under sec_501 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code because this ruling could help resolve questions concerning federal income status taxpayer should keep it in its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter as provided by section dollar_figure of revproc_2007_4 2007_1_irb_118 comfort letter rulings will no longer be issued where a transaction is addressed by established precedent enclosure notice ronald j shoemaker acting manager exempt_organizations technical group sincerely
